DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-2, 4, 6, 10-11, 14, 16 and 19 have been amended. Claims 3, 5, 7-9, 12-13, 15, 17-18 and 20 have been cancelled. Claims 21-26 have been added. Claims 1-2, 4, 6, 10-11, 14, 16, 19 and 21-26 are now pending. This Office action is in response to amendments and arguments received on December 15th, 2021. 
Allowable Subject Matter
Claims 1-2, 4, 6, 10-11, 14, 16, 19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Eichenholz et al. (US 20190129009 A1) herein “Eichenholz”, Donovan (US 20190146071 A1) herein “Donovan”, Hall et al. (US 20200166613 A1) herein “Hall” and Hinderling et al. (US 20180356502 A1) herein “Hinderling”. 
Eichenholz discloses a LIDAR device for an autonomous driving vehicle (ADV), and computer-implemented method practiced onboard same, as outlined in the Office Action dated September 16, 2021. However, Eichenholz does not disclose or suggest 
wherein the MPPC is to output an analog signal corresponding to an MPCC count representing a summation of an output of 0's and 1's of all SPADs in the MPPC for each reflected pulse of the initial laser beam, and starts sampling and storing the MPCC count when the analog signal exceeds the trigger threshold of the TDC device to trigger the TDC device and stops sampling and storing the MPCC count when the analog signal falls below falls below the trigger threshold, wherein the MPPC is to determine a highest MPPC count of the sampled and stored MPPC counts as a peak magnitude of a reflection of the initial laser beam, 
wherein the TDC device is to determine a time of the peak magnitude of the reflection of the initial laser beam based on a combination of factors including a time at which the initial laser beam is emitted, a time at which the TDC device is triggered, a sampling rate of the MPPC, and a sample number corresponding to the highest MPPC count;
Therefore claims 1, 11 and 16 are considered allowable over Eichenholz.
Donovan, Hall and Hinderling teach various features of a LIDAR system, as outlined in the Office Action dated September 16, 2021. However, these references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 11 and 16 at the time of filing. Therefore claims 1, 11 and 16 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2, 4, 6, 10, 14, 19 and 21-26 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

December 27, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669